Case 8:19-cr-00518-CEH-JSS Document 39 Filed 04/21/20 Page 1 of 2 PageID 146


                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                                  Case No.: 8:19-cr-518-T-36JSS

MARK ANDREW BOLING
                                             /

                                           ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Julie S. Sneed on April 2, 2020 (Doc. 38). In the Report and Recommendation,

Magistrate Judge Sneed recommends that Defendant’s Motion to Suppress (Dkt. 22) be denied.

All parties were furnished copies of the Report and Recommendation and were afforded the

opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1).    No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)      The Report and Recommendation of the Magistrate Judge (Doc. 38) is adopted,

                confirmed, and approved in all respects and is made a part of this Order for all

                purposes, including appellate review.

             (1) Defendant’s Motion to Suppress (Doc. 22) is DENIED.

       DONE AND ORDERED at Tampa, Florida on April 21, 2020.
Case 8:19-cr-00518-CEH-JSS Document 39 Filed 04/21/20 Page 2 of 2 PageID 147


Copies:
Counsel for the Defendant
United States Attorney
United States Magistrate Judge
United States Marshal Service
United States Probation Office
United States Pretrial Services




                                     2
